Citation Nr: 9930308	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-12 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU), due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1972.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The issues on appeal have been before the Board on several 
prior occasions.  A March 1998 Board decision affirmed the 
RO's denial of an evaluation in excess of 50 percent for 
PTSD and the denial of TDIU benefits due to service-
connected disability.  The veteran appealed the Board's 
decision to the United States Court of Appeals for 
Veterans Claims (Court).  By order dated in August 1998, 
the Court granted a joint motion filed by the General 
Counsel for VA and the appellant dismissing an issue of 
service connection for porphyria cutanea tarda secondary 
to Agent Orange exposure and vacating and remanding the 
Board's decision with respect to the denial of an 
increased rating for PTSD and TDIU benefits due to 
service-connected disability.  A copy of that motion and a 
copy of the Court order have been included in the 
veteran's claims file.  

In December 1998, the Board remanded the case for further 
development consistent with the order of the Court.  The 
RO was instructed to afford the veteran a VA psychiatric 
examination and to readjudicate the issues currently on 
appeal.  Pursuant to this request, the veteran was 
provided a VA examination in May 1999.  Following 
completion of this development, the RO confirmed the 50 
percent rating for PTSD and denied the claim for TDIU 
benefits in a May 1999 determination.  The appeal 
continues.

In August 1999, the veteran's representative raised the 
issue of service connection for depression secondary to 
PTSD. This issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran's PTSD is currently manifested by not more 
than considerable occupational and social impairment with 
reduced reliability and productivity.  

3.  The veteran's service-connected disabilities do not 
preclude him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
a 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 
(1998).  

2.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background as to Both Issues

A review of the record reflects that service connection 
for hearing loss and tinnitus was established upon rating 
determination in November 1985.  These grants were based 
primarily on service medical records (SMRs) which reflect 
that the veteran was diagnosed as having moderate hearing 
loss and tinnitus.  VA audiometric findings in September 
1985 reflect that the veteran's hearing loss was 
commensurate with a noncompensable rating.  There was a 
speech reception threshold of 8 decibels in each ear and a 
discrimination ability of 90 percent in the right ear and 
92 percent in the left ear.  The veteran noted that his 
ears rang for approximately one week during service.  
Noncompensable ratings were assigned.  

Upon rating decision in July 1987, the RO denied service 
connection for PTSD.  This denial was not appealed.  The 
denial of the claim was initially based on the fact that 
the condition was not found in the evidence of record at 
that time.  This evidence included the veteran's SMRs, a 
postservice VA examination report from 1985, and VA 
treatment records from 1984 through 1987.  These 
outpatient records reflected treatment for psychiatric 
complaints, to include occasional mention of complaints of 
PTSD, but clinical findings indicating the actual 
diagnosis of this disorder were not of record and the RO 
denied the veteran's claim.  

In a rating decision dated in September 1993, the RO 
denied service connection for PTSD and for a compensable 
rating for service-connected hearing loss.  However, a 10 
percent rating for tinnitus was granted.  The RO's 
decision was based on the results of an authorized 
audiological evaluation from June 1993, when pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
75
LEFT
15
15
35
65
80

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 90 percent in the left 
ear.  The veteran complained of constant bilateral hearing 
loss.  

In November 1993, the RO again denied service connection 
for PTSD.  The September and November 1993 rating 
decisions which denied service connection for PTSD relied 
on private and VA medical records from the late 1980s and 
early 1990s.  These records show treatment for various 
disabilities.  The VA records reflect that the veteran had 
been diagnosed with PTSD.  Specifically, these records 
reflect that the veteran was in a combat trauma group led 
by a social worker.  In January 1993, he was diagnosed as 
having PTSD, chronic and severe; depression, severe; and 
polysubstance abuse, ETOH, cannabis, and Xanax.  A 
February 1993 service treatment plan provided an Axis I 
diagnosis of PTSD, depression, and polysubstance 
dependence; and an Axis V Global Assessment of Functioning 
(GAF) score of 40-45.  In March 1993, he was given a 
provisional diagnosis of PTSD, depression, and 
polysubstance dependence.  In April 1993, he was referred 
to a substance abuse consultation, and in May 1993, he was 
diagnosed with rule out PTSD.  

Upon psychiatric examination in June 1993, it was noted 
that the veteran's affect was flattened.  His judgment and 
insight were fair.  He peer relationships were poor, and 
his temper was bad.  He slept poorly and had constant bad 
dreams.  His memory was good.  He had attempted suicide 
and had moderate mood swings.  He denied auditory or 
visual hallucinations.  He felt paranoid and harbored much 
guilt.  The final diagnoses include PTSD with some 
depression.  The examiner opined that the PTSD was results 
of harrowing incidents while in service.  The examiner 
also noted that the veteran's incapacity was marked with 
the veteran functioning on a marginal basis at present.  
He was isolated and uneasy with others.  He was reclusive.  
Also considered was a 1993 restraining order that was 
obtained by the veteran's wife.  This order noted that the 
veteran, who was being treated for PTSD, had threatened 
his ex-wife and their children.  

The 1993 determinations denied service connection for PTSD 
in that even though the records reflected that PTSD had 
now been diagnosed, this disorder had not been medically 
shown to be related to an inservice stressor.  It was 
noted that the veteran's military occupations during 
service did not include occupation that normally indicated 
combat.  Consideration was also given to the fact that the 
veteran had a close friend killed during service and to 
the fact that a restraining order had been issued against 
the veteran.  

The veteran filed a notice of disagreement with respect to 
the November 1993 decision.  In March 1994, he requested a 
personal hearing .  At the personal hearing in June 1994, 
the veteran testified that his military occupational 
specialties were obsolete when he was in the Republic of 
Vietnam, and that his actual duties included short 
patrols, perimeter guarding, security checks, etc.  He 
said that he was shot at by snipers and underwent episodes 
of attacks by small arms fire, mortar rounds, and rocket 
fire.  Hearing [Hrg.] Transcript [Tr.] at 3-5.  He also 
reported that he helped gather a group of dead soldiers.  
Tr. at 6.  

Subsequent to the hearing, additional service records 
(morning reports) were obtained which showed that the 
veteran confirmed that there were casualties taken by the 
veteran's company.  They also showed that the veteran was 
indeed involved in active campaigns during service.  A 
hearing officer determined in August 1994 that service 
connection was warranted for PTSD.  This favorable 
determination was promulgated upon rating determination 
that same month.  A 50 percent rating was assigned, 
effective from the date of the veteran's initial claim on 
March 4, 1993.  The assignment of a 50 percent evaluation 
was primarily based on the June 1993 examination 
summarized above.  

In November 1994, the veteran filed a claim for TDIU 
benefits.  In February 1995, the RO confirmed the 50 
percent rating for PTSD and denied TDIU benefits.  The 
RO's February 1995 denial was essentially based on the 
clinical findings noted upon VA outpatient treatment 
record of March 1994.  At that time, the veteran described 
nightmares, outbursts of anger, as well as anxiousness, 
and hyperactiveness.  Mood and affect showed range 
appropriate to subject.  

When examined for VA at a university medical center in 
June 1995, the veteran was calm and cooperative.  He gave 
a history of heavy drinking but denied being an alcoholic.  
He stated that he went on a one to two day binge about 
once a month.  There was no apparent constriction of 
affect during the interview.  His memory seemed normal.  
He sat quietly during the interview and did not appear 
depressed.  In September 1995, the RO confirmed the 50 
percent evaluation.  

In a May 1996 rating decision, the 10 percent rating in 
effect for tinnitus and the noncompensable rating for 
hearing loss were continued.  A temporary total rating for 
PTSD was assigned.  This grant was based on a VA hospital 
summary which shows that the veteran was hospitalized from 
February 12, 1996, to March 6, 1996.  It was noted that 
the veteran was admitted as he wanted to "get control of 
his life."  He was admitted to detoxification which he 
managed with no specific difficulties.  Upon discharge, 
there was nothing grossly unusual.  There was no looseness 
of associations, and his affect was appropriate to a mood 
that was that of irritability.  There was evidence of a 
thought disorder, and no homicidal or suicidal ideation.  
His intellectual faculties were intact.  Subsequently 
dated records reflect that the veteran reported for his 
scheduled group session on March 28, 1996, but he left 
abruptly prior to the start of the session.  The following 
week, the veteran canceled his group session.  Following 
the temporary total rating, the veteran's disability 
rating was returned to 50 percent disabling.  Entitlement 
to TDIU benefits was also denied.  

In an October 1996 rating decision, the noncompensable 
rating for hearing loss was continued based on audiometric 
results from May 1996.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
80
LEFT
15
15
35
75
85

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 84 percent in the left 
ear.

The 50 percent rating was continued by the RO in December 
1996.  Entitlement to TDIU benefits was also denied.  
Considered at the time were VA treatment records from 1993 
through 1995 (submitted in November 1996) which showed 
that the veteran was depressed, hyper-reactive, and 
withdrawn in September 1995.  He stated that he isolated 
himself from his siblings, and he said that he did not 
feel anything except despair, sadness, and anger.  He went 
on drinking binges two times per month to get drunk.  At 
an individual therapy session in December 1995, he was 
alert and oriented.  His thought processes were clear and 
coherent with no evidence of tangentiality, looseness of 
associations, flight of ideas, or circumstantiality.  He 
reported frequent paranoid ideations and his content of 
thoughts were persecutory in nature, involving family, 
medical staff, and strangers.  He refused medication 
because he stated that the staff was out to kill him.  He 
stated that he would not attend group therapy because of 
becoming paranoid and nervous in groups.  His mood was 
characterized as agitated depression with flat affect.  In 
January 1996, the veteran said that he harbored animosity 
toward the government, the VA system, and people who 
worked within the system.  He appeared comfortable and 
genuinely motivated to gain some insight as well as change 
in his own behavior.  He wanted to be able to regain some 
control.  Records from April 1996 reflect that he admitted 
to occasional use of alcohol and marijuana.  He expressed 
considerable reluctance to work on his emotional self, 
stating that he did not want to let his guard down.  There 
were no signs suggestive of psychosis or mania present.  
There was no suicidal or homicidal ideation.  The last 
individual session dated on April 19, 1996, showed that 
the veteran vehemently refused hospitalization and 
restated his suspiciousness and lack of trust related to 
the VA hospital.  The veteran calmed down during the 
session and appeared collected as he left the hospital.  
The veteran denied recent alcohol use, but confirmed 
having had a few drinks the night before.  The examiner 
noted that the veteran's breath smelled of alcohol.  The 
veteran reached a decision not to continue therapy, and 
difficulties surrounding this decision were discussed.  
Psychotherapy was terminated as of April 19, 1996, and the 
veteran was encouraged to seek  treatment again when and 
if he felt ready.  

As will be discussed, new regulations were promulgated in 
November 1996 for the evaluation of mental disorders.  As 
a result, in October 1997, the RO considered the veteran's 
symptoms in relation to the new regulations and determined 
that a rating in excess of 50 percent for PTSD and 
entitlement to TDIU benefits were not warranted.  

In November 1997, the RO again denied a rating in excess 
of 50 percent for PTSD and entitlement to TDIU benefits.  
Considered at this time was an October 1997 hospital 
summary which reflects that the veteran was admitted 
because he felt anxious and could not sleep, stating that 
memories from Vietnam were bothering him.  He left after 
two days against medical advice.  He stated that he smoked 
marijuana on a daily basis and occasionally drank alcohol.  
A urine test was positive for opiates.  He stated that he 
had been depressed, anxious, and unmotivated.  The veteran 
had underlying hostility and anger, and did not want to 
participate in groups because he needed sleep.  The 
veteran denied suicidal or homicidal ideations, and no 
delusions were noted.  The Axis I diagnosis was X 
polysubstance abuse - cannabis, alcohol, and opiates; 
nicotine dependence; and history of PTSD.  The Axis II 
diagnosis was X personality disorder, not otherwise 
specified.  The Axis V GAF score was 50/100 at admission; 
65/100 at discharge, and 65/100 over the last year.  The 
prognosis was guarded due to the veteran's chronic 
polysubstance abuse and unwillingness to follow medical 
advice.  

Added to the record in 1996 was evidence showing that the 
veteran had not been employed since June 1995.  Since 
1988, he had had a number of jobs, staying at some jobs 
for as little as a month.  He stayed at one job for a 
period of two years.  He did not work from April 1992 to 
April 1994, or from September 1994 to May 1995.  He left 
or lost jobs due to depression, stress, intrusive 
thoughts, and inability to complete tasks or work with 
others.  His occupational experience included painter, 
laborer, truck driver, truss fabricator, cabinet maker, 
automobile sales person, and bevel operator.  

As noted earlier, the Board denied the claims on appeal in 
March 1998.  In the joint remand which followed, it was 
noted that the basis for the denials included that the 
Board relied on an inadequate examination as well as 
differentiating between symptomatology attributable to 
nonservice-connected mental disability and that 
attributable to a service-connected mental disability in 
the absence of independent medical evidence.  The 
resulting December 1998 remand directed that an opinion 
with regard to whether or not the veteran's service-
connected psychiatric disability rendered him unemployable 
be obtained.  The veteran was to undergo a VA examination.  
The examiner was to report a multiaxial diagnosis 
identifying all current psychiatric disorders and offer an 
opinion of the extent to which his service-connected PTSD, 
exclusive of any other mental disability, interfered with 
his ability to establish and maintain relationships, as 
well as the reduction in initiative, efficiency, 
flexibility, and reliability levels due to his service-
connected PTSD.  

Records received subsequent to the December 1998 remand 
decision include documentation that the Social Security 
Administration (SSA) awarded the veteran disability 
benefits in June 1997.  

Pursuant to the December 1998 remand, a VA examination was 
conducted in May 1999.  At that time, the examiner noted 
that the veteran was unemployable and received SSA 
benefits.  The veteran's medical history, to include 
several psychiatric hospitalizations, was also reported by 
the examiner.  On mental status examination, the veteran 
had a strong odor of alcohol on his breath.  He was 
uncooperative, angry, and kept asking to be excused.  The 
veteran expressed anger at the whole process.  He stated 
that the SSA saw him as 100 percent disabling and did not 
understand why VA did not.  His speech was pressured, and 
he was evidently uncooperative and agitated.  He 
repeatedly was asked to be excused and had to be prevailed 
to stay and answer a few more questions.  Sarcasm was 
evident, but he did reply to questions with responses that 
were relevant, logical, and goal directed.  He reported no 
delusions or hallucinations and reported no suicidal or 
homicidal ideas.  His intelligence was estimated to be 
average as judged by his fund of knowledge and vocabulary.  
He was oriented to time, place, and person.  His memory 
for recent and remote events was intact as evidenced by 
his recollection of his past history and current events.  
His judgment was poor with respect to drinking and lack of 
cooperation with the examination process.  He had poor 
insight and motivation.  

The examiner gave a multi-axial diagnosis that included 
Axis I diagnoses of PTSD, major depressive disorder, 
alcohol dependence; the Axis II diagnosis was personality 
disorder.  The Axis V diagnosis was a GAF score of 60 
based solely on PTSD.  Previous years were also a score of 
60.  The examiner's opinion as to the extent of PTSD 
interfering with the ability to maintain relationships, 
etc., was that the veteran's main problems were attitude 
and motivational-type problems rather than direct effect 
of PTSD symptoms interfering with function.  It was also 
opined that PTSD by itself did not appear to be the 
exclusive reason for the appellant's inability to function 
in a wok setting.  Such other factors as depression and 
alcohol abuse were "probably more over-riding factors."  
The prognosis was stable for PTSD, and the incapacity from 
PTSD was listed as mild.  

The RO denied the claims on appeal most recently in May 
1999.  

Pertinent Laws and Regulations

The veteran has claimed entitlement to a rating in excess 
of 50 percent for his service-connected PTSD.  This is an 
original claim in which the veteran disagreed with the 
initial rating award.  Accordingly, the veteran's claim 
must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), and VA's duty to assist arises.

Disability evaluations are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify 
the various disabilities.  38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1998). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The rating criteria for mental disorders, 38 C.F.R. § 
4.125 et seq., were amended in November 1996, during the 
pendency of this appeal. The Court has stated that where 
the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70, 
76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
VA's General Counsel provided additional guidance with 
respect to this matter in March 1997.  The General Counsel 
held that questions regarding whether the amendments to 
the rating schedule for mental disorders were more 
beneficial to claimants than the previously existing 
provisions would be resolved in individual cases.  See 
VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 0, 10, 
30, 50, 70 and 100 percent ratings for psychoneurotic 
disorders were as follows:

There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Less than criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people. The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  [30 percent]

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired. By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.  [50 
percent]

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  [70 percent]

The attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Demonstrably 
unable to maintain or retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, 
are rated under the same criteria, the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9440.  38 
C.F.R. § 4.130 (as amended by 61 Fed. Reg. 52695-52702).  
As amended, the regulation reads as follows for the 0, 10, 
30, 50, 70 and 100 percent ratings:

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication.  [0 percent]

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication [10 percent]  

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  [30 percent]

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating 
criteria, when evaluating a mental disorder, the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (as amended by 61 Fed. Reg. 52695-
52702).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (as amended by 61 Fed. Reg. 52695-52702).

A GAF of 60 (actually the range of scores from 51 to 60) 
is for "[m]oderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks OR 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with friends or 
co-workers)."  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1996).  

Pertinent regulations provide that a total disability 
rating may be assigned, where the schedular rating is less 
than total and when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that, in pertinent part, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (1998).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose, ibid.  

VA has amended the regulations pertaining to the 
evaluation of hearing loss since the arrival of the 
veteran's appeal at the Board.  These changes became 
effective June 10, 1999.  

As indicated earlier, when a law or regulations changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas, supra.  Although the RO has not had the 
opportunity to evaluate the veteran's hearing loss under 
the new regulations, the Board believes that a remand to 
afford the RO an opportunity to review the veteran's claim 
is not necessary.  This is true because the pertinent 
regulations do not contain any substantive changes that 
affect this particular case, but add certain provisions 
that were already the practice of VA.  64 FR 25202, May 
11, 1999, to be codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the 
disability evaluation of each level of hearing impairment 
have not been changed.  

The revised regulatory provisions essentially addressed 
the question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of 
sounds accurately reflect the extent of hearing 
impairment.  Based upon research, two circumstances were 
identified where alternative tables could be employed.  
One was where the puretone thresholds in any four of the 
five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz are 55 decibels or greater.  The second was where 
puretone thresholds are 30 decibels or less at frequencies 
of 1,000 Hertz and below, and are 70 decibels or more at 
2,000 Hertz.  64 FR 25209, May 11, 1999, to be codified at 
38 C.F.R. § 4.86.  The record does not disclose thresholds 
meeting either of those criteria, and thus there is no 
reason to return this issue to the RO for readjudication 
on that basis.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by 
the RO in the evaluation of his claim.  Therefore, the 
Board is able to evaluate his hearing loss under the new 
regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz.  To evaluate the degree of 
disability for bilateral service-connected defective 
hearing, the rating schedule established 11 auditory 
acuity levels designated from level I for essentially 
normal hearing through level XI for profound deafness.  
38 C.F.R. § 4.85, DCs 6100-6110 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of 
the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables 
within the regulations.  The puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz, divided by four.  64 FR 25202, May 11, 
1999, to be codified at 38 C.F.R. § 4.85.  

The severity of tinnitus is evaluated pursuant to DC 6260.  
A 10 percent evaluation is assigned when the tinnitus is 
persistent as a symptoms of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 (1998).  The 
veteran is in receipt of the maximum 10 percent evaluation 
for tinnitus under this code. 

Analysis

PTSD

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's PTSD does not warrant an 
evaluation in excess of 50 percent at any time since the 
initial rating.  The Board notes that the veteran's 
service-connected PTSD has not been manifested by more 
than considerable impairment of social and industrial 
adaptability at any time from the effective date of 
service connection to the present.  The evidence reflects 
that most of the veteran's social and industrial 
impairment results from his attitude and motivational-type 
problems rather than direct symptoms of PTSD as evidenced 
by the psychiatrist's opinion following the May 1999 
examination.  In this case, the examination report 
separated the effects of the service-connected PTSD from 
the nonservice-connected personality disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition). This is evidenced by the GAF 
score of 60 (solely due to PTSD symptoms) recorded at the 
May 1999 examination, at which time the veteran's PTSD was 
classified as mild.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1996).  

Furthermore, previously dated clinical records from the 
effective date of service connection for PTSD through the 
present do not support an evaluation greater than 50 
percent under either the new or the old criteria. The most 
recent records document the veteran's ongoing alcohol and 
drug use. At the time of the veteran's hospitalization in 
October 1997, the principle diagnoses concerned substance 
abuse, while PTSD was diagnosed only by history.  

Based on these findings and the others summarized above, 
the Board concludes that the clinical evidence fails to 
show that the veteran's PTSD is manifested by more than 
considerable social and industrial adaptability.  As such, 
an evaluation in excess of 50 percent is not warranted 
under the former criteria for rating mental disorders.  

In addition, the Board finds the veteran's disability 
picture for his PTSD does not warrant an evaluation in 
excess of the currently assigned 50 percent under the 
revised criteria for rating mental disorders since 
November 7, 1996, the date the revised criteria came into 
effect.  The clinical evidence submitted since the revised 
criteria came into effect reflects some manifestations 
described in the criteria for a 70 percent evaluation 
under the revised criteria, (e.g., impaired mood and 
difficulty adapting to stressful circumstances), but he 
clearly does not exhibit most of the symptoms described 
therein.  For example, there is no evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech characterized as intermittently 
illogical, obscure, or irrelevant; near continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; spatial 
disorientation; impaired impulse control; and neglect in 
personal appearance and hygiene.  Moreover, the veteran 
does not appear to be unable to establish and maintain 
effective relationships as the result of his PTSD, but, 
rather, may have difficulty doing so.  

In short, the preponderance of the evidence is against an 
evaluation in excess of 50 percent for the veteran's PTSD 
under the old criteria, as well as the revised criteria 
since its effective date of November 7, 1996.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 
1991).  

The Board concurs with the RO that there are no unusual or 
exceptional factors such as frequent periods of 
hospitalization or marked interference with employment due 
to PTSD as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  

A Total Disability based on Individual Unemployability Due 
to Service-Connected Disability

In this case, other than PTSD, the veteran is service-
connected for bilateral hearing loss and for tinnitus.  
Such are currently assigned a noncompensable rating and a 
10 percent rating, respectively.  The veteran has not 
initiated current appeal with respect to the schedular 
evaluations assigned to these disabilities.  However, for 
the purpose of determining the impact of these disorders 
on his employability, the Board will consider whether they 
are properly rated under the Schedule.  In that regard, 
the Board notes that 10 percent rating is the maximum 
rating under 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6260, 
for persistent tinnitus as a symptoms of head injury, 
concussion, or acoustic trauma.  Complaints in recent 
years associated with his tinnitus are not indicated, and 
as indicated above, the veteran's hearing impairment does 
not warrant a compensable rating under the applicable DC 
(6100).  Audiological test results of record from June 
1993 and May 1996 reveal hearing acuity that is of a level 
that warrants noncompensable ratings when compared to the 
schedular criteria.  The most recent examination shows 
level I in the right ear and level II hearing in the left 
ear.  Consequently, entitlement to a compensable rating 
for his bilateral hearing loss is not established under 
the rating criteria, in effect prior to and after June 10, 
1999.  38 C.F.R. § 4.85, DC 6100-6100 (1998 and 1999).  To 
be assigned a higher evaluation under VA schedular 
standards, the average pure tone thresholds and/or speech 
recognition scores would have to reflect more 
significantly impaired hearing than is evidenced in the 
audiological examinations of record.  Thus, while some 
hearing impairment is apparent, it is not severe.  As 
explained in the "Laws and Regulations" portion of this 
decision, a remand for the RO to apply the revised 
criteria regarding hearing loss in unnecessary.  

The Board notes that the veteran's primary service-
connected disability is his PTSD.  It was the examiner's 
opinion, however, at the most recent examination in May 
1999, that symptoms solely attributable to this disorder 
would not result in the veteran's inability to function in 
a work setting.  His assigned GAF score does indicate 
moderate impairment in social and work situations, but the 
examiner specifically indicated that his PTSD did not 
prevent him from partaking some form of employment. 

The record includes a copy of a June 1997 decision by a 
Social Security Administration  administrative law judge 
holding that the veteran had been under a disability, 
i.e., PTSD, under the provisions of the Social Security 
Act since January 1, 1993. A  review of this determination 
reveals that it was based on the ALJ's consideration of 
unspecified medical reports and the veteran's accounts of 
his PTSD symptoms. The ALJ noted that it was his 
responsibility to determine the residual functional 
capacity of the veteran. As it is not shown that the ALJ 
is a medical professional, his opinion is of limited 
probative value, especially as his determination was made 
in the context of the provisions of the Social Security 
Act, not VA law and regulations. Further, as the ALJ 
decision was rendered in June 1997, the October 1997 
hospitalization summary and the May 1999 VA psychiatric 
examination report were not available for ALJ review.  

In summary, the Board finds that, notwithstanding the June 
1997 ALJ decision, the medical evidence in its entirety, 
in particular the outpatient treatment reports, the 
summary of the October 1997 hospitalization, and the May 
1999 examination report, fails to establish that a grant 
of TDIU benefits is warranted.  38 C.F.R. §§ 3.321, 3.340, 
4.15, 4.16, 4.19 (1998). The evidence is not so evenly 
balanced as to raise doubt as to any material issue. 
38 U.S.C.A. § 5107.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
is denied.  

Entitlement to TDIU benefits is denied.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

